Quinn, Chief Judge
(dissenting) :
The female involved in the two offenses is the daughter of an airman stationed at Ramey Air Force Base. The accused met her in a cafeteria on base and the acts were committed in his apartment outside Gate 5 of the base. In O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969), the Supreme Court referred with apparent approval to Colonel Winthrop’s observation that an offense against a civilian “at or near a military camp or post” is a distinctively military crime. 395 US 258, footnote 19. In addition to the military significance of the offense, I would uphold the exercise of court-martial jurisdiction over these offenses for the reasons set out in my dissent in United States v Borys, 18 USCMA 547, 40 CMR 259.